Citation Nr: 0740229	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-21 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for anterior dislocation, right sternoclavicular joint with 
hypertrophy to the acromioclavicular (AC) joint and changes 
to the rotator cuff and for costochondral injury to the right 
rib cage. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1971 to July 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 2004 rating decision of the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for anterior dislocation, right 
sternoclavicular joint with hypertrophy to the 
acromioclavicular (AC) joint and changes to the rotator cuff 
and for costochondral injury to the right rib cage. 


FINDINGS OF FACT

1.  On April 14, 2000, the veteran was a passenger in a van 
operated by a volunteer from Disabled American Veterans.

2.  The van was traveling to the VA hospital in Sheridan, 
Wyoming, so that the veteran could procure medical treatment.

3.  The van was involved in an accident en route to the 
hospital and the veteran was injured. 


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for anterior 
dislocation, right sternoclavicular joint and costochondral 
injury to the right rib cage is not warranted.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.361 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Pertinent Law and Regulations

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable.  
38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, or examination upon which the claim is 
based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).  In order for 
additional disability to be compensable under 38 U.S.C.A. 
§ 1151, the additional disability must have been the result 
of injury that was part of the natural sequence of cause and 
effect flowing directly from the actual provision of 
"hospital care, medical or surgical treatment, or 
examination" furnished by VA and that such additional 
disability was directly caused by that VA activity.  Id. at 
101.

In the Loving case, the veteran was undergoing a VA 
examination when a metal ceiling grate or panel fell on him.  
In that case, the Court held that the claimed knee injury 
resulting from the fallen grate was coincidental to the 
examination, and not caused by it, and concluded that the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 
"lies beyond the ambit of section 1151."  Loving, 19 Vet. 
App. at 100-101.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

II.  Analysis

The veteran was injured in an accident that occurred on April 
14, 2000.  The veteran was a passenger in a Disabled American 
Veteran's (DAV) van and asserts that the van was driven by a 
VA employee.  The veteran claims that the driver was 
negligent in driving the van and was the proximate cause of 
the injuries the veteran sustained as a result of the 
accident.  It is clear from the medical evidence of record 
that the injuries the veteran is claiming were incurred as a 
result of the motor vehicle accident.

The initial question, which must be addressed, is whether the 
claimed injuries were caused by hospital care, medical or 
surgical treatment, or examination furnished to the veteran 
under any law administered by the Secretary, either by a VA 
employee or in a VA facility, or was caused by training and 
rehabilitative services.  See 38 U.S.C.A. § 1151; Loving v. 
Nicholson, 19 Vet. App. 96 (2005).

In order for a disability to be compensable under 38 U.S.C.A. 
§ 1151, the disability must have been actually caused by, and 
not merely coincidental to, hospital care, medical or 
surgical treatment, or medical examination furnished by a VA 
employee or in a VA facility.  See Loving, 19 Vet. App. at 
100.  In order for a disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been the 
result of injury that was part of the natural sequence of 
cause and effect flowing directly from the actual provision 
of "hospital care, medical or surgical treatment, or 
examination" furnished by VA and that such additional 
disability was directly caused by that VA activity.  Id. at 
101.

The Board finds that the veteran's claim lies beyond the 
ambit of 38 U.S.C.A. § 1151.  The applicable laws and 
regulations do not allow for the veteran to recover for 
injuries sustained in an accident that occurred on the way to 
seeking treatment.  As noted, the veteran was en route to a 
VA facility, but had not yet arrived, and was not in the 
process of receiving hospital care, medical or surgical 
treatment, or undergoing an examination when the accident 
occurred.  Therefore, the circumstances of this case do 
support a theory of liability for injuries as contemplated by 
38 U.S.C.A. § 1151.  See Loving, supra.  In essence, the care 
was not yet being "furnished" to the veteran, and, in fact, 
the veteran was not even present in the VA medical facility.

The Board has considered the holding of the United States 
Court of Appeals for the Federal Circuit in Jackson v. 
Nicholson, 433 F.3d 822, 826 (Fed. Cir. 2005), wherein the 
Federal Circuit addressed a claim for compensation for 
disability sustained as a result of a verbal and physical 
assault of the claimant by another patient while the claimant 
was hospitalized in a VA Medical Center.  The Federal Circuit 
noted that, under the version of 38 U.S.C. § 1151 in effect 
when the appellant filed her claim, it was provided that 
compensation may be paid where a claimant "suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization...."  With respect to the meaning of the 
phrase "as the result of hospitalization," the Federal 
Circuit held that this language does not require that the 
injuries have been caused by actions of the VA, but instead 
encompasses events that occur during a stay at a hospital.  
The word "result" only implies a causal connection, not 
fault, although the injury cannot result from the veteran's 
own willful misconduct.  Thus, the Federal Circuit further 
held that it cannot limit the word "hospitalization" to 
only those conditions that involve medical treatment by the 
VA.  The fact that an intervening cause may mean that the 
injury was not the result of VA action does not mean that it 
was not "as the result of hospitalization."  In essence, 
the injury here would not have occurred if there had not been 
hospitalization; it was therefore a result of the 
hospitalization.

It is significant to note, however, that the case in Jackson 
involved application of a different version of 38 U.S.C.A. 
§ 1151, which did not require carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA, or an event not reasonably 
foreseeable in order to be found eligible for compensation.  
Thus, it is natural that the term "as the result of 
hospitalization" would be interpreted broadly to include any 
events that occurred during a VA hospitalization, regardless 
of whether the veteran was in the course of receiving actual 
medical treatment, and regardless of the lack of involvement 
of actual VA personnel.

Unlike the case in Jackson, however, the version of 
38 U.S.C.A. § 1151 in effect when the veteran filed his claim 
in this case requires that any additional disability 
sustained while receiving VA treatment must be the result of 
carelessness, negligence, or similar instance of fault on the 
part of VA personnel in furnishing the hospital care, medical 
or surgical treatment, or examination, or an event not 
reasonably foreseeable.  Thus, it is implicit in the 
regulation that the additional disability be the direct 
result of VA medical care, whether it was furnished during 
in-patient or outpatient care, or during an examination.

Furthermore, unlike Jackson, the veteran in this case was not 
hospitalized in a VA facility, and, in addition, was not 
receiving medical or surgical care, or undergoing an 
examination.  As discussed, the veteran was in a vehicle on 
his way to a facility.  While such the van may have been 
operated under the direction of VA, any fault on the part of 
VA is more appropriately the subject of a tort action, and is 
not the sort of circumstance contemplated by the provisions 
of 38 U.S.C.A. § 1151.

In summary, for the reasons and bases set forth above, the 
Board concludes that the claim for compensation benefits 
under 38 U.S.C.A. § 1151 must be denied.

III.  Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in October 2003, prior to the 
initial adjudication of the claim.  In an October 2003 
letter, the veteran was advised of what was needed to 
substantiate a claim for compensation pursuant to 38 U.S.C.A. 
§ 1151. The letter notified the veteran of what information 
and evidence must be submitted to substantiate the claim, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence that pertains to the claim to the RO.  The 
content of the letter complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities.  However, as 
discussed below, the preponderance of the evidence is against 
the veteran's claim of compensation pursuant to 38 U.S.C.A. § 
1151.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The VCAA duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  In the present case, the 
Board finds that a VA examination is not necessary since 
resolution of this appeal does not rest on a medical 
question.  As noted above, evidence of record establishes 
that the disabilities claimed by the veteran are the result 
of injuries sustained in a motor vehicle accident, as he has 
claimed.  However, resolution of this is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Accordingly, no VA examination is necessary.

In fact, the Court has also held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  Therefore, the Board finds that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim, and that VA has no further duty 
to notify him of the evidence needed to substantiate his 
claim.  See 38 U.S.C.A. § 5103A.



ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for anterior dislocation, right sternoclavicular joint and 
for costochondral injury to the right rib cage is denied. 



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


